Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 1 of 14 PageID: 227




                     WEINER LAW GROUP LLP
                                        Attorneys at Law
                                      629 Parsippany Road
                                         P.O. Box 0438
                                 Parsippany, New Jersey 07054
                            Phone 973-403-1100 / Fax: 973-403-0010

Jay R. McDaniel                                                          jmcdaniel@weiner.law
Member of the Firm

                                         May 30, 2019

Hon. Lois H. Goodman, U.S. Magistrate Judge
United States District Court, District of New Jersey Trenton
Clarkson S. Fisher Federal Building & U.S. Courthouse
Room 7050
402 E. State Street
Trenton, NJ 08608

       RE:    Judd Shaw, P.A., et al v. David B. Kreizer, Esq., et al
              Case No.: 3:19-cv-12237-FLW-LHG
              Our File No. 23212

Dear Magistrate Goodman:
        On May 20, 2019, a telephone conference was held in this matter during which the
parties discuss with the Court the preservation of Electronically Stored Evidence (ESI). Your
Honor instructed the parties to negotiate mutual protocols for the preservation of ESI. I
thereafter provided my adversary with the name of our consultant, as such protocols involve
technical issues and routinely require the use of a consultant. I have followed up with adversary
counsel and have not received a response.
        I write to request a conference with the Court in which we may get some more definitive
instructions on this issue. My concern is two-fold. We are not in compliance with the Court’s
direction and I am concerned that ESI is being lost by continued use of devices that have not
been forensically imaged.
       I attach copies of relevant correspondence with adversary counsel for the Court’s
reference.
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 2 of 14 PageID: 228
Hon. Lois H. Goodman, U.S. Magistrate Judge                            May 30, 2019
RE: Judd Shaw, P.A., et al v. David B. Kreizer, Esq., et al                 Page 2
Case No.: 3:19-cv-12237-FLW-LHG
Our File No. 23212


                                            Very truly yours,

                                            WEINER LAW GROUP LLP




                                            By______________________________
                                                  Jay R. McDaniel
                                                  Member of the Firm
JRM/rp


1617395_1
Enclosures
cc: Samuel Samaro, Esq. (ECF)
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 3 of 14 PageID: 229
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 4 of 14 PageID: 230
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 5 of 14 PageID: 231
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 6 of 14 PageID: 232
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 7 of 14 PageID: 233
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 8 of 14 PageID: 234
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 9 of 14 PageID: 235
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 10 of 14 PageID: 236
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 11 of 14 PageID: 237
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 12 of 14 PageID: 238
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 13 of 14 PageID: 239
Case 3:19-cv-12237-FLW-LHG Document 5 Filed 05/30/19 Page 14 of 14 PageID: 240
